ADVISORY ACTION
Applicant has filed arguments and/or amended claims on 08-23-2021. A detailed response is listed below. 
Response to Arguments
Applicant argues that the prior art rejections under 35 USC § 103 fail to disclose, describe, or otherwise suggest the claim limitation of separating bounding boxes for overlapping words. Additionally on page 9 of the submitted remarks, Applicant specifically submits that replacement (as taught by Capps) cannot reasonably be construed as separation.
The identified argument has been fully considered but is not persuasive. With reference to Figs. 13 and 14 in Capps, the Examiner notes the distinction pointed out by the Applicant, specifically that the replacement step 212 does not read on the separation of bounding boxes, as it is described in independent method claim 1 and independent system claim 11. However, the Examiner directs attention to Fig. 13 and the interpretation of “substantially overlapping”, the full details of which are described in columns 15 and 16 of the preferred embodiments and partially attached below. 

    PNG
    media_image1.png
    725
    486
    media_image1.png
    Greyscale

Capps 16: 37 – 56
In the process described in connection with Fig. 13, decision step 204 determines whether the word under consideration “substantially overlaps” with a word in the paragraph. Preferably, this occurs when at least a predefined percentage of the bounding box of the word under consideration overlaps the bounding box of word(w) in the existing paragraph. It has been found that least about 50% works well, although other percentages will also work. In some embodiments, the user may adjust the percentage to suit his or her style. In an alternative embodiment, the word under consideration substantially overlaps word(w) when at least some threshold percentage of the bounding box of word(w) overlaps the bounding box of the word under consideration
In process steps 214, 216, and 218, the word under consideration is inserted at some location in the current paragraph. This is accomplished by positioning the bounding box of the word under consideration at that location and moving the bounding boxes of any words in the paragraph, as necessary, to ensure that the bounding boxes do not overlap. 

Capps defines the situation of “substantially overlapping” to be when a bounding box overlaps with an adjacent word by a predetermined and quantified threshold—the embodiment suggests an area overlap of 50% though this may be adjusted by the user. This particular circumstance is shown in Fig. 14a, and the Applicant is correct in pointing out that the processing step 212 subsequently replaces the neighboring word with the overlapping bounding box, rendering it distinct from the cited claim limitations. However, in instances when the words do not “substantially overlap” i.e. areas of overlap are less than 50% such as in Fig. 14d, the progression moves from decision step 204 to 214 – 218. For these processes, the bounding box for the word under consideration is inserted by moving adjacent bounding boxes, thereby separating them and ensuring they do not overlap. It is assumed that the bounding boxes initially had overlapping areas of 0 – 49%; therefore and since the claim does not present criteria for degree of overlap, the Examiner reasonably understands the steps of inserting and moving bounding boxes to be essentially the same as “separating two overlapping bounding boxes”, and thus maintains the rejection in view of Capps. 
Lastly, when reviewing the case, the Examiner suggests to the Applicant to further detail the steps of separating bounding boxes, and additionally incorporate feature limitations from claims 5 and 10.

/NICOLAS JAMES BOYAJIAN/Examiner, Art Unit 2664                                                                                                                                                                                                         

/ONEAL R MISTRY/Primary Examiner, Art Unit 2664